     CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 1 of 25




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Linda Hoekman, Mary Dee Buros, and              Case No. 18-cv-01686 (SRN/ECW)
Paul Hanson, on behalf of themselves and
others similarly situated,

             Plaintiffs,                                   ORDER

v.

Education Minnesota, Anoka Hennepin
Education Minnesota, National Education
Association, American Federation of
Teachers, and Shakopee Education
Association,

             Defendants.


Thomas P. Piekarski, on behalf of himself       Case No. 18-cv-02384 (SRN/ECW)
and others similarly situated,

             Plaintiff,

v.

AFSCME Council No. 5,

             Defendants.


Douglas P. Seaton and James V.F. Dickey, Upper Midwest Law Center, 8421 Wayzata
Boulevard, Suite 105, Golden Valley, MN 55426; Jonathan Franklin Mitchell, Mitchell
Law PLLC, 111 Congress Avenue, Suite 400, Austin, TX 78701; and Talcott Franklin,
Talcott Franklin PC, 1920 McKinney Avenue, Seventh Floor, Dallas, TX 75201, for
Plaintiffs.
Amanda C. Lynch, Danielle Leonard, Patrick C. Pitts, and Scott A. Kronland, Altshuler
Berzon LLP, 177 Post Street, Suite 300, San Francisco, CA 94108; and Cedrick Frazier,
David Aron, and Margaret A. Luger-Nikolai, Education Minnesota, 41 Sherburne
Avenue, Saint Paul, MN 55103, for the Education Minnesota Defendants.


                                            1
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 2 of 25




 April Pullium, Georgina Yeomans, Jacob Karabell, John M. West, Leon Dayan, and
 Ramya Ravindran, Bredhoff & Kaiser, PLLC, 805 Fifteenth Street NW, Suite 1000,
 Washington, D.C. 20005; and Josie Doris Hegarty, AFSCME Council 5, 300 Hardman
 Avenue South, South Saint Paul, MN 55075, for the AFSCME Defendants.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on cross-motions for summary judgment filed in two

related cases [18-cv-01686 (hereafter, “the Hoekman matter”), Doc. Nos. 145, 160; 18-cv-

02384 (hereafter, “the Piekarski matter”), Doc. Nos. 99, 106]. Based on a review of the

files, submissions, and proceedings herein, and for the reasons below, the Court GRANTS

summary judgment in favor of the Defendants in both cases.

I.     BACKGROUND

       In 1977, the United States Supreme Court ruled that public-sector employers and

labor unions representing public-sector employees could, consistent with the First

Amendment, compel public-sector employees to contribute to a union’s collective

bargaining costs even if the employees refused to join the union. Abood v. Detroit Bd. of

Educ., 431 U.S. 209 (1977). Approximately forty years later, the Supreme Court overruled

Abood and held that such “fair-share” or “agency” fee arrangements violate employees’

First Amendment rights. Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138

S. Ct. 2448 (2018).

       After the Supreme Court’s ruling in Janus, Plaintiffs in the instant cases filed class

action complaints against their labor unions, seeking the return of fees paid to their unions

before and after the Janus ruling. In the Hoekman matter, Linda Hoekman, Mary Dee

Buros, and Paul Hanson (collectively, “the Hoekman Plaintiffs”) are current and former


                                             2
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 3 of 25




public school teachers who filed suit against Education Minnesota, a Minnesota labor

union, and its affiliate organizations (collectively, “the Education Minnesota Defendants”).

In the Piekarski matter, Thomas Piekarski is an employee of the Minnesota Department of

Transportation who filed suit against the American Federation of State, County, and

Municipal Employees, Council No. 5 and its affiliates (collectively, “the AFSCME

Defendants”). 1

       Prior to Janus, the Plaintiffs were faced with the choice whether to join their unions

and pay full membership dues, or refuse to join and pay fair-share fees, an arrangement

permitted by the Minnesota Public Employment Labor Relations Act (“PELRA”), Minn.

Stat. § 179A.01 et seq. Some of the Plaintiffs chose to join their unions, and now seek a

refund of the “compulsory portion” of the membership dues they paid prior to Janus, equal

to the fair-share fees that even non-members were required to pay. Other Plaintiffs elected

not to join their unions, and seek a refund of the fair-share fees they paid prior to Janus.

Plaintiffs seek this relief, as well as declaratory and injunctive relief, under 42 U.S.C.

§ 1983 as well as state tort law.

       A.     Linda Hoekman’s Claims

       Hoekman has been a teacher employed by Anoka-Hennepin School District 11 since

1997. (Hoekman Dep. [18-cv-01686, Doc. No. 95-3], at 17.) Until approximately 2006,




       1
        Plaintiffs initially filed these actions with a number of additional co-plaintiffs.
Those co-plaintiffs have since withdrawn their claims, leaving the four plaintiffs identified
above. (See Joint Mem. Op. and Order on Class Certification and Daubert Mots. [18-cv-
01686, Doc. No. 137], at 3 n.2, 6 n.3.)


                                             3
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 4 of 25




Hoekman was a union member and paid full membership dues to the union representing

her bargaining unit. (Id. at 44-45.) From 2006 to the Supreme Court’s decision in Janus,

Hoekman was a non-union member and paid fair-share fees. (Id.; Decl. of Robert Gardner

(“Gardner Decl.”) [18-cv-01686, Doc. No. 163], at ¶ 14.) After the Supreme Court issued

the Janus ruling on June 27, 2018, the Education Minnesota Defendants immediately

ceased collecting fair-share fees from Hoekman’s paychecks, and Hoekman will not pay

further fees unless she voluntarily rejoins the union. (Gardner Decl. ¶ 14.) Hoekman seeks

a refund of the fair-share fees she paid prior to Janus.

       B.     Mary Dee Buros’s Claims

       Buros is an Education Coordinator employed by Shakopee Public Schools, and

became a union member in 1997. (Id. ¶ 15; Buros Dep. [18-cv-01686, Doc. No. 95-5], at

14-15.) At her deposition, Buros testified that she did not know that she had a choice

between joining the union and paying full membership dues or declining to join the union

and paying fair-share fees. (Buros Dep. at 50-59.) Indeed, shortly after starting her

employment, a group of fellow teachers told Buros that all the teachers were union

members, and that membership was “mandatory.” (Id. at 58.) However, Buros testified that

no union representative ever told her that membership was mandatory. (Id. at 60.) In

September 2017, Buros read and signed a dues authorization agreement, which provided:

       I agree to submit dues to Education Minnesota and hereby request and
       voluntarily authorize my employer to deduct from my wages an amount
       equal to the regular monthly dues uniformly applicable to members of
       Education Minnesota or monthly service fee, and further that such amount
       so deducted be sent to such local union for and on my behalf. This
       authorization shall remain in effect and shall be automatically renewed from
       year to year, irrespective of my membership in the union, unless I revoke it


                                              4
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 5 of 25




       by submitting written notice to both my employer and the local union during
       the seven-day period that begins on September 24 and ends on September
       30. Such revocation will take effect on October 1 in the year in which I
       submit the revocation.

(Gardner Decl., Ex. A (“Buros Dues Authorization”); Buros Dep. at 54-55.) Like the

decision to join the union, Buros testified that she did not believe signing the authorization

agreement was optional. (Buros Dep. at 54-56.)

       Following the Janus decision, Buros resigned from the union by email on August 3,

2018. (Gardner Decl. ¶ 18.) Buros’s email, addressed to Dale Anderson, the President of

the Shakopee Education Association, and Michael Greeley, a payroll specialist at Shakopee

Public Schools, stated:

       I’m sending this to let you know that I’ve made the decision to discontinue
       my union membership. I am resigning my membership in Education and all
       of its affiliates, including Shakopee Education Association and the National
       Education Association, effective immediately.

(Buros Resignation Email [18-cv-01686, Doc. No. 147-1].) Although the Education

Minnesota Defendants “processed immediately” Buros’s resignation, they continued to

deduct membership dues pursuant to the September 2017 dues authorization agreement.

(Gardner Decl. ¶¶ 18, 20.) On September 17, 2018, Buros emailed Greeley to ask why the

district continued to deduct union dues from her paychecks. (Buros-Greeley Email [18-cv-

01686, Doc. No. 147-2].) Greeley informed Buros that teachers can only opt-out of the

dues authorization between September 24 and September 30 each year, and that she would

need to contact Anderson during that window. (Id.) On September 25, 2018, Buros

submitted a dues revocation request, and the Education Minnesota Defendants ceased




                                              5
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 6 of 25




deducting membership dues on October 1, 2018. (Gardner Decl. ¶¶ 19-20.) No further dues

will be deducted from Buros’s paychecks unless she chooses to rejoin the union. (Id. ¶ 22.)

       Buros seeks to recover the “compulsory portion” of the membership dues she paid

prior to Janus—that is, the portion of her dues that she would have had to pay even if she

had declined union membership. This amount is equal to the fair-share fees that non-

members were required to pay at that time. In addition, Buros seeks to recover all dues

taken from her paychecks after her August 3, 2018 resignation from the union.

       C.     Paul Hanson’s Claims

       Hanson is a teacher employed by Centennial School District 12. (Hanson Dep. [18-

cv-01686, Doc. No. 95-4], at 57.) Hanson has never been a union member, but was required

to pay fair-share fees prior to the Janus decision. (Id. at 14-15.) After the Supreme Court

issued the Janus ruling on June 27, 2018, the Education Minnesota Defendants

immediately ceased collecting fair-share fees from Hanson’s paychecks, and Hanson will

not pay further fees unless he voluntarily rejoins the union. (Gardner Decl. ¶ 15.) Hanson

seeks a refund of the fair-share fees he paid prior to Janus.

       D.     Thomas Piekarski’s Claims

       Piekarski is an employee of the Minnesota Department of Transportation. (Decl. of

Diane Johnston (“Johnston Decl.”) [18-cv-02384, Doc. No. 109-1], at ¶ 3.) Piekarski

became a union member in 2009, and began paying full membership dues. (Piekarski Dep.

[18-cv-02384, Doc. No. 109-2], at 24-26.) In 2015, Piekarski briefly served as union

president, but resigned over his concerns about the union’s “waste of funds.” (Id. at 38,

44.) On October 3, 2017, Piekarski emailed union representatives and requested that they


                                              6
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 7 of 25




switch his paycheck deductions to fair-share fees rather than full membership dues. (Oct.

2017 Email [18-cv-02384, Doc. No. 101-1].) Thereafter, Piekarski fell into a protracted

disagreement with union representatives, wherein the union representatives argued that

Piekarski could not switch to fair-share fees without submitting a signed document stating

his request, and Piekarski protested that he had already sent an electronically signed email,

along with a hand-signed copy of his email, and that that should suffice. (See Mem. in

Supp. of Pl.’s Mot. for Summ. J. [18-cv-02384, Doc. No. 100], at 1-8.) Ultimately,

Piekarski sent a signed document on August 13, 2018, in which he requested to convert to

fair-share fees and demanded that the request be backdated to October 3, 2017. (Johnston

Decl., Ex. C.) Because Piekarski’s August 2018 request post-dated Janus, the AFSCME

Defendants ceased all deductions from Piekarski’s paychecks after receiving the request.

(Id. ¶ 12.) AFSCME has not found any copies of the signed document Piekarski allegedly

submitted in October 2017, and Piekarski has not submitted a copy of that document to this

Court. (Id. ¶ 10.)

       Although the union did not receive a signed request from Piekarski until August

2018, it ultimately honored Piekarski’s request to back-date the revocation of his fee

authorization. In June 2019, AFSCME Council 5 sent Piekarski a check refunding all fees

deducted from his paychecks after October 3, 2017—including the fair-share fees he would

have been required to pay prior to Janus—plus interest calculated at four percent per

annum. (Id. ¶ 13.) Piekarski refuses to cash the check, however, because he would “feel

that [he is] dropping out of the lawsuit,” and because cashing the check “violates [his]

attorneys and this class action suit.” (Piekarski Dep. at 88.)


                                              7
         CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 8 of 25




         Like Buros, Piekarski seeks to recover the “compulsory portion” of the membership

dues he paid prior to Janus. Piekarski also seeks (1) a refund of the difference between full

membership dues and the fair-share fees he would have paid between October 3, 2017 and

the Janus decision if the AFSCME Defendants had processed his initial revocation request,

and (2) a refund of all fees deducted from his wages after Janus.

         In addition to the requested relief individually summarized above, all Plaintiffs seek

individual and class-wide declaratory and injunctive relief, as well as attorneys’ fees and

costs. (See Hoekman Am. Compl. [18-cv-01686, Doc. No. 35], at ¶¶ 59-61; Piekarski Am.

Compl. [18-cv-02384, Doc. No. 40], at ¶ 89.) This Court previously denied class

certification, and therefore only the Plaintiffs’ individual claims remain at this stage. (Joint

Mem. Op. and Order on Class Certification and Daubert Mots. [18-cv-01686, Doc. No.

137].)

II.      DISCUSSION

         A.     Standard of Review

         Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ if it may affect the outcome of the lawsuit.” TCF

Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). And a factual

dispute is “genuine” only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In evaluating a motion for summary judgment, the Court must view the evidence

and any reasonable inferences drawn from the evidence in the light most favorable to the


                                               8
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 9 of 25




nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

       Although the moving party bears the burden of establishing the lack of a genuine

issue of fact, the party opposing summary judgment may not “rest on mere allegations or

denials but must demonstrate on the record the existence of specific facts which create a

genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Krenik v. Cty.

of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995) (internal quotation marks omitted). Moreover,

summary judgment is properly entered “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322.

       B.     Hoekman and Hanson’s Claims for a Refund of Pre-Janus Fair-Share
              Fees

       The Court begins its analysis with Hoekman and Hanson’s claims for a refund of all

fair-share fees they paid prior to Janus. Hoekman and Hanson assert their claims under

§ 1983 and state tort law. With respect to § 1983, the Education Minnesota Defendants

argue that their good faith reliance on PELRA and forty years of Supreme Court precedent

following Abood establish an affirmative defense to § 1983 liability. With respect to

Hoekman and Hanson’s conversion claims, the Education Minnesota Defendants argue

that Hoekman and Hanson have not raised a genuine dispute of material fact on the

elements of conversion.

       In a decision filed contemporaneously with this Order, this Court held that private

actors who act in good faith reliance on a state statute and Supreme Court case law holding



                                             9
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 10 of 25




that statute constitutional have an affirmative defense to § 1983 liability. See Brown v. Am.

Fed’n of State, Cty. & Mun. Emps., Council No. 5, 20-cv-01127 (SRN/ECW) (D. Minn.

Feb. 12, 2021). The Court reasoned that such a defense is analogous to those available in

common law malicious prosecution and abuse of process cases at the time § 1983 was

enacted, and fulfills the important policy goals—including “principles of equality and

fairness”—that the Supreme Court has repeatedly suggested justify an affirmative defense

in private-actor § 1983 cases. Id.; see, e.g., Danielson v. Inslee, 945 F.3d 1096, 1098 (9th

Cir. 2019), cert. denied, No. 19-1130, 2021 WL 231555 (U.S. Jan. 25, 2021) (“[T]he

fundamental premise for section 1983 liability against the Union is its alleged abuse of

processes authorized by Washington law . . . toward unconstitutional ends.”); Diamond v.

Pennsylvania State Educ. Ass’n, 972 F.3d 262, 271 (3d Cir. 2020) (“It is fair—and crucial

to the principle of rule of law more generally—that private parties like the Unions should

be able to rely on statutory and judicial authorization of their actions without hesitation or

fear of future monetary liability.”); see also Lugar v. Edmondson Oil Co., 457 U.S. 922,

942 n.23 (1982); Wyatt v. Cole, 504 U.S. 158, 159 (1992). The Court incorporates its

analysis in Brown by reference.

       Like every court to consider the issue, the Court finds that the good faith defense

bars Hoekman and Hanson’s § 1983 claims for a refund of fair-share fees paid prior to

Janus. E.g., Janus v. Am. Fed’n of State, Cty. & Mun. Emps., Council 31; AFL-CIO, 942

F.3d 352, 364 (7th Cir. 2019) (“Janus Remand”); Danielson, 945 F.3d at 1098; Lee v. Ohio

Educ. Ass’n, 951 F.3d 386, 389 (6th Cir. 2020), cert. denied, No. 20-422, 2021 WL 231559

(U.S. Jan. 25, 2021); Wholean v. CSEA SEIU Local 2001, 955 F.3d 332, 334 (2d Cir. 2020);


                                             10
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 11 of 25




Diamond, 972 F.3d at 271; Doughty v. State Emps.’ Ass’n of New Hampshire, SEIU Local

1984, CTW, CLC, 981 F.3d 128, 133 (1st Cir. 2020). PELRA permitted the Education

Minnesota Defendants to collect fair-share fees from Hoekman and Hanson, and PELRA’s

constitutionality was supported by the Supreme Court’s decision in Abood and forty years

of precedent thereafter. 2 Moreover, there is no evidence in the record indicating that the

Education Minnesota Defendants acted with malice, with the knowledge that PELRA was

unconstitutional, or otherwise acted in bad faith. Therefore, the Education Minnesota

Defendants have established the good faith affirmative defense to Hoekman and Hanson’s

§ 1983 claims.

       Hoekman and Hanson argue that even if the Education Minnesota Defendants’ good

faith shields them from damages under § 1983, they still must return the funds (now

understood to be) unconstitutionally taken. This argument presupposes that Hoekman and

Hanson’s claims are for equitable restitution of the property taken from them, rather than

compensatory damages for a constitutional injury. But their Janus claims do not sound in

restitution, and even if they did, the equities do not favor requiring the Education

Minnesota Defendants to refund fees they collected and expended in reliance on PELRA

and Abood. As the Ninth Circuit aptly explained:


       2
         The Court notes that the Supreme Court had, as early as 2012, begun to express
“misgivings” about Abood. See Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council
31, 138 S. Ct. 2448, 2484 (2018) (citing Knox v. Serv. Emps. Int’l Union, Local 1000, 567
U.S. 298 (2012); Friedrichs v. California Teachers Ass’n, 136 S. Ct. 1083 (2016)). But
“[t]he Rule of Law requires that parties abide by, and be able to rely on, what the law is,
rather than what the readers of tea-leaves predict that it might be in the future.” Janus
Remand, 942 F.3d at 366.


                                            11
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 12 of 25




       Plaintiffs’ constitutionally cognizable injury is the intangible dignitary harm
       suffered from being compelled to subsidize speech they did not endorse. It is
       not the diminution in their assets from the payment of compulsory agency
       fees. Accordingly, Plaintiffs seek compensatory damages, not true
       restitution, when they pray for a monetary award in the amount of the agency
       fees they paid to the Union. The labeling of the relief sought in restitutionary
       terms does not change the underlying nature of Plaintiffs’ claim.

       Even accepting Plaintiffs’ restitutionary premise, the equities do not weigh
       in favor of requiring a refund of all agency fees collected pre-Janus. The
       Union bears no fault for acting in reliance on state law and Supreme Court
       precedent. It collected and spent fees under the assumption—sanctioned by
       the nation’s highest court—that its conduct was constitutional. And the
       Union provided a service to contributing employees in exchange for the
       agency fees it received.

Danielson, 945 F.3d at 1102–03. Other courts have similarly rejected plaintiffs’ attempts

to circumvent the good faith defense by characterizing their Janus claims as restitutionary.

See, e.g., Lee, 951 F.3d at 391; Mooney v. Illinois Educ. Ass’n, 942 F.3d 368, 371 (7th Cir.

2019), cert. denied, No. 19-1126, 2021 WL 231650 (U.S. Jan. 25, 2021). In short, a Janus

claim is a legal one, and Hoekman and Hanson’s efforts to characterize the claim as

restitutionary cannot circumvent the Education Minnesota Defendants’ good faith defense.

       Hoekman and Hanson also argue that even if the Education Minnesota Defendants

can assert a good faith defense, in order to establish that defense they must show that they

complied with Abood’s restrictions on the use of fair-share fees. But their Amended

Complaint does not allege that the Education Minnesota Defendants failed to comply with

Abood, and Hoekman and Hanson have not identified any case which made compliance

with Abood an element of the good faith affirmative defense. To the contrary, other courts

confronted with Hoekman and Hanson’s argument have soundly rejected it. E.g.,

Danielson, 945 F.3d 1096, 1104–05 (“Plaintiffs alleged in their complaint only that the


                                             12
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 13 of 25




Union’s collection of compulsory agency fees, as a general matter, violated their rights

under the First and Fourteenth Amendments. . . . Because Plaintiffs’ claims arise from the

Union’s reliance on Abood, not allegations that the Union flouted that authority, the Union

need not show compliance with Abood’s strictures to assert successfully a good faith

defense.”).

       Finally, Hoekman and Hanson assert a claim for common law conversion, to which

good faith is generally not a defense. They argue that the Supreme Court’s Janus ruling is

retroactive, and therefore the statutes authorizing the Education Minnesota Defendants to

collect fair-share fees were void. The Court assumes, without deciding, that Janus was

indeed retroactive. 3 Even with that assumption, the Education Minnesota Defendants’

conduct does not amount to conversion. Under Minnesota law, conversion is “an act of

willful interference with [the personal property of another], done[] without lawful

justification, by which any person entitled thereto is deprived of use and possession” of

that property. Christensen v. Milbank Ins. Co., 658 N.W.2d 580, 585 (Minn. 2003) (quoting

Larson v. Archer–Daniels–Midland Co., 32 N.W.2d 649, 650 (Minn. 1948)). Setting aside

the difficult question of whether Minnesota law treats intangible money deducted from an




       3
          See Danielson, 945 F.3d at 1099 (“[L]ike the Seventh Circuit, we find it
unnecessary to ‘wrestle the retroactivity question to the ground.’ The Supreme Court has
made clear that right and remedy must not be conflated, and that retroactivity of a right
does not guarantee a retroactive remedy.” (citation omitted)); Wholean, 955 F.3d at 336
(“[W]e note that nothing in Janus suggests that the Supreme Court intended its ruling to be
retroactive. . . .”).


                                            13
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 14 of 25




employee’s paycheck as property subject to conversion, 4 the Education Minnesota

Defendants’ conduct was not done “without lawful justification.” To the contrary, the fair-

share fee arrangement was explicitly permitted by PELRA. Minn. Stat. § 179A.06, Subd.

3. And, “[w]hen legislation and the common law conflict, legislation governs ‘because it

is the latest expression of the law.’” Anderson v. Federated Mut. Ins. Co., 465 N.W.2d 68,

70 (Minn. Ct. App. 1991) (citation omitted).

       Although Hoekman and Hanson urge the Court to treat PELRA as though it never

existed, in light of Janus’s holding that fair-share fee arrangements are unconstitutional,

the Court declines to retroactively create tort liability under Minnesota common law for

conduct expressly authorized by a Minnesota statute. As the Supreme Court has held, “[t]he

actual existence of a statute, prior to [a determination that it is unconstitutional], is an

operative fact and may have consequences which cannot justly be ignored. . . . [I]t is

manifest from numerous decisions that an all-inclusive statement of a principle of absolute

retroactive invalidity cannot be justified.” Chicot Cty. Drainage Dist. v. Baxter State Bank,

308 U.S. 371, 374 (1940). Moreover, other courts to consider this very argument have

reached the same conclusion. The District Court for the Central District of California

persuasively explained:

       [T]here can be no common law liability for conduct authorized by state
       statute. . . . Janus does not change the fact that [a state statute] displaced any
       state common law tort claims that could have been brought with regard to
       [agency fees] collected prior to Janus. Plaintiffs argue that statutes

       4
         See TCI Bus. Capital v. Five Star Am. Die Casting, 890 N.W.2d 423, 428 (Minn.
Ct. App. 2017) (“TCI’s [conversion] claim rests on the premise that money in an intangible
form is property. That premise is without precedent in Minnesota law.”).


                                              14
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 15 of 25




       authorizing the collection of agency fees are to be treated as though they
       never existed. However, the Court cannot ignore the fact that the Union
       Defendants’ collection of [agency fees] prior to Janus was authorized by [a]
       state statute that was constitutional under controlling precedent. The court
       cannot now go back and impose tort liability under common law for that
       conduct.

Babb v. California Teachers Ass’n, 378 F. Supp. 3d 857, 877 (C.D. Cal. 2019) (internal

quotation marks and citations omitted).

       In sum, the Court finds that there are no genuine disputes of material fact, and the

Education Minnesota Defendants are entitled to judgment as a matter of law on Hoekman

and Hanson’s § 1983 and state law claims for a refund of their pre-Janus fair-share fees.

       C.     Buros and Piekarski’s Claims for a Refund of the “Compulsory
              Portion” of Pre-Janus Membership Dues

       The Court next turns to Buros and Piekarski’s claims for a refund of the

“compulsory portion” of their membership dues—that is, the portion of their dues, equal

to fair-share fees, that they would have had to pay even if they had not joined their unions.

Buros and Piekarski rely principally on the Janus Court’s declaration that:

       Neither an agency fee nor any other payment to the union may be deducted
       from a nonmember’s wages, nor may any other attempt be made to collect
       such a payment, unless the employee affirmatively consents to pay. By
       agreeing to pay, nonmembers are waiving their First Amendment rights, and
       such a waiver cannot be presumed. Rather, to be effective, the waiver must
       be freely given and shown by “clear and compelling” evidence. Unless
       employees clearly and affirmatively consent before any money is taken from
       them, this standard cannot be met.

Janus v. Am. Fed’n of State, Cty., & Mun. Emps., Council 31, 138 S. Ct. 2448, 2486 (2018)

(emphasis added). However, Janus addressed the First Amendment rights of non-union

members, not those who chose to join the union (and receive the full benefits of




                                             15
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 16 of 25




membership) rather than pay fair-share fees (without the full benefits of membership).

Indeed, the above-quoted language states that a union may not collect “any other

payment . . . from a nonmember’s wages,” absent affirmative consent. Id. (emphasis

added). Moreover, the Court noted that “States can keep their labor-relations systems

exactly as they are—only they cannot force nonmembers to subsidize public-sector

unions.” Id. at 2485 n.27. Thus, as this Court has previously held, “[n]othing in Janus

suggests that its holding, which expressly pertains to union-related deductions from ‘a

nonmember’s wages,’ should apply to similar collections from a union member’s wages.”

Loescher v. Minnesota Teamsters Pub. & Law Enf’t Emps.’ Union, Local No. 320, 441 F.

Supp. 3d 762, 773 (D. Minn. 2020), appeal dismissed sub nom. Loescher v. Minnesota

Teamsters Pub. & Law Enf’t, No. 20-1540, 2020 WL 5525220 (8th Cir. May 15, 2020).

      The Court therefore finds that Janus does not support Buros and Piekarski’s § 1983

claims for the refund of the “compulsory portion” of the membership dues they voluntarily

agreed to pay. 5 (See Buros Dues Authorization; Johnston Decl., Ex. B (Piekarski’s payroll

deduction authorization).) Other courts to consider a union member’s Janus-based claims

have reached the same conclusion. E.g., Creed v. Alaska State Emps. Ass’n/AFSCME Local

52, 472 F. Supp. 3d 518, 525–26 (D. Alaska 2020); Hendrickson v. AFSCME Council 18,

434 F. Supp. 3d 1014, 1023 (D.N.M. 2020). Moreover, even if Janus supported Buros and



      5
        Although Buros testified that she believed union membership was “mandatory,”
there is no evidence in the record tying that belief to the actions of her union
representatives, and she does not appear to argue that her belief rendered her dues
authorization unenforceable. (Buros Dep. at 50-59.)


                                           16
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 17 of 25




Piekarski’s claims to the “compulsory portion” of their membership dues under § 1983,

such claims would still be subject to a good faith defense. See Crockett v. NEA-Alaska, 367

F. Supp. 3d 996, 1008 (D. Alaska 2019) (“Given that the union members’ claim is also

based upon pre-Janus collection of fair-share fees, the court concludes that the good-faith

defense applies here as well.”).

       Finally, Piekarski also argues that he is entitled to the “compulsory portion” of his

membership dues under restitutionary principles as well as state tort law. As the Court

explained in the context of Hoekman and Hanson’s claims, however, Piekarski’s Janus

claim is one for compensatory damages, not restitution. With respect to Piekarski’s state

law claim, Piekarski does not explain how the AFSCME Defendants’ deduction of

membership dues—which Piekarski voluntarily authorized—constitutes conversion.

Rather, Piekarski’s opening memorandum focuses on defeating the AFSCME Defendants’

invocation of the good faith defense, and his response memorandum does not address the

merits of his conversion claim, either. (See Mem. in Supp. of Pl.’s Mot. for Summ. J. [18-

cv-02384, Doc. No. 100]; Pl.’s Response [18-cv-02384, Doc. No. 111].) Because Piekarski

authorized the deduction of membership dues from his paychecks, the AFSCME

Defendants are entitled to summary judgment on his conversion claim.

       In sum, the Court finds that there is no genuine dispute of material fact, and the

Education Minnesota Defendants and the AFSCME Defendants are entitled to judgment

as a matter of law on Buros and Piekarski’s § 1983 claims and state law claims for a refund

of the “compulsory portion” of their membership dues.




                                            17
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 18 of 25




       D.     Buros’s Claim for a Refund of Post-Resignation Membership Dues

       Next, the Court considers Buros’s claim for a refund of the dues she paid between

her August 3, 2018 resignation from the union and October 1, 2018, when her dues

authorization ended. Buros first argues that the September 2017 dues authorization

agreement she signed—which authorized the Education Minnesota Defendants to deduct

membership dues through October 1, 2018 even if Buros resigned her membership before

then—is not a “contract” because it lacks consideration. Even if it were, Buros argues, the

authorization does not meet Janus’s requirements for a waiver of a non-union member’s

First Amendment right not to financially support her union.

       But by signing the dues authorization form, Buros continued to receive the

privileges and benefits of membership in her union, which were not available to fair-share

fee payors. For example, membership status permitted Buros to “participate in internal

union affairs and attend union-sponsored professional development workshops,” and it

entitled her to professional liability coverage, discounts on insurance and financial

planning services, and “legal representation in work-related matters not covered by the

collective bargaining agreement.” (Gardner Decl. ¶ 9.) That the dues authorization form—

which was captioned “Membership Renewal”—did not itself spell out all the benefits

Buros would receive from her membership does not entail that the dues authorization

agreement was without consideration. Cf. Creed, 472 F. Supp. 3d at 525–26 (“[Plaintiffs’]

contention that the dues authorization form provides no consideration in return for the

employee’s agreement to join the union and pay dues is simply wrong. Although formation

of a contract requires mutual consideration, plaintiffs received access to union membership


                                            18
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 19 of 25




rights and benefits in exchange for agreeing to join the union and pay dues.” (citation

omitted)).

      Moreover, Janus does not invalidate Buros’s agreement to pay union dues until

October 1, 2018, “irrespective of [her] membership in the union.” (Buros Dues

Authorization.) Nor must the dues authorization agreement satisfy Janus’s waiver

requirements. As explained previously, Janus did not address a union member’s First

Amendment rights. And the courts that have considered claims like Buros’s have soundly

rejected them. E.g., Fisk v. Inslee, 759 F. App’x 632, 633 (9th Cir. 2019) (“Appellees’

deduction of union dues in accordance with the membership cards’ dues irrevocability

provision does not violate Appellants’ First Amendment rights. Although Appellants

resigned their membership in the union and objected to providing continued financial

support, the First Amendment does not preclude the enforcement of ‘legal obligations’ that

are bargained-for and ‘self-imposed’ under state contract law.” (quoting Cohen v. Cowles

Media Co., 501 U.S. 663, 668–71 (1991))); Belgau v. Inslee, No. 18-5620 RJB, 2018 WL

4931602, at *5 (W.D. Wash. Oct. 11, 2018) (“Plaintiffs’ assertions that they didn’t

knowingly give up their First Amendment rights before Janus rings hollow. Janus says

nothing about people [who] join a Union, agree to pay dues, and then later change their

mind about paying union dues.”).

      Buros also argues that she was entitled to unilaterally rescind the dues authorization

agreement pursuant to NLRB v. Penn Cork & Closures, Inc., 376 F.2d 52 (2d Cir. 1967).

There, union members had signed checkoff authorizations, much like Buros’s, which

required them to pay annual union dues unless they cancelled the authorization within a


                                            19
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 20 of 25




several-day annual window. Id. at 54. Later, the employees voted to rescind their collective

bargaining agreement’s union security clause, which required all employees to join the

union (and therefore pay membership dues), and some employees attempted to cancel their

authorizations outside of the revocation window. Id. Nonetheless, the employer continued

to deduct union dues from those employees’ pay, pursuant to the authorizations. Id. In

enforcing the National Labor Relations Board’s finding that the employer’s conduct

constituted an unfair labor practice, the court reasoned that “[t]he Board acted within the

broad authority committed to it in the area of labor-management relations . . . in

concluding . . . that rescission of the union security clause . . . should also work a rescission

of checkoffs authorized by employees because of the union security provisions.” Id. at 56.

       The Penn Cork case is inapposite. The court there dealt with a matter of federal

labor law significantly distinct from the question facing this Court—namely, whether

Janus affords employees a First Amendment right to immediately revoke dues

authorizations that provided for a limited annual revocation window. Moreover, the effect

of the Janus decision is not similar to the effect of the Penn Cork employees’ vote to

rescind the union security clause in their collective bargaining agreement. That vote was

designed to release the employees from the obligation to be union members; because the

requirement to pay union dues flowed from that obligation, the employees’ vote to rescind

the obligation to be union members could be fairly characterized as releasing the employees

from their obligations to pay union dues as well. By contrast, as explained above, Janus

did not purport to change union members’ rights and obligations, and indeed permitted the

states to “keep their labor-relations systems exactly as they are”—thus preserving contract


                                               20
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 21 of 25




requirements obligating union members to temporarily pay union dues even after resigning

from the union. Janus, 138 S. Ct. at 2485 n.27; see Fisk, 759 F. App’x at 633 (“[T]he First

Amendment does not preclude the enforcement of ‘legal obligations’ that are bargained-

for and ‘self-imposed’ under state contract law.” (quoting Cohen, 501 U.S. at 668–71)).

       Finally, Buros argues that since the Education Minnesota Defendants have

“monopoly power” over employee representation, they cannot place “unreasonable

obstacles”—such as a limited dues revocation window—in the path of employees’ rights

to terminate their association with the union. Buros cites no case law, however, in support

of her argument that the seven-day annual revocation window provided for by the

authorization agreement is unenforceable, and other courts have upheld similar systems

post-Janus. See, e.g., Fisk, 759 F. App’x at 634 (fifteen-day window); Creed, 472 F. Supp.

3d at 525 (ten-day window).

       Thus, the Court finds that there are no genuine disputes of material fact, and the

Education Minnesota Defendants are entitled to judgment as a matter of law on Buros’s

claim for reimbursement of union dues between her August 2018 resignation and

October 1, 2018.

       E.     Piekarski’s Additional Claims

       The Court next considers Piekarski’s claims 1) that because he attempted to resign

from the union on October 3, 2017, he is entitled to a refund of the difference between the

full membership dues he paid and the fair-share fees he would have paid had his resignation

been processed, and 2) that he is entitled to a refund of all money that the AFSCME

Defendants deducted from his wages after the Janus decision was announced. The


                                            21
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 22 of 25




AFSCME Defendants argue that these claims are moot because, in June 2019, AFSCME

Council 5 sent Piekarski a check refunding all fees deducted from his paychecks after

October 3, 2017—including the fair-share fees he would have been required to pay prior

to Janus—plus interest calculated at four percent per annum. (Johnston Decl. ¶ 13.)

Piekarski has not deposited that check, because he would “feel that [he is] dropping out of

the lawsuit,” and because cashing the check “violates [his] attorneys and this class action

suit.” (Piekarski Dep. at 88.)

       “A case becomes moot when it becomes impossible for the court to grant any

effectual relief.” Robinson v. Pfizer, Inc., 855 F.3d 893, 897 (8th Cir. 2017). Despite the

union’s refund of all the fees Piekarski paid after his attempted resignation from the union,

Piekarski argues that his claims are not moot for two reasons. First, Piekarski characterizes

the refund check as a settlement offer, and argues that “an unaccepted settlement offer or

offer of judgment does not moot a plaintiff’s case.” Campbell-Ewald Co. v. Gomez, 577

U.S. 153, 165 (2016), as revised (Feb. 9, 2016). Second, Piekarski asserts that despite the

refund, there is still relief for the Court to grant.

       The Court finds that Piekarski’s claims are moot. With respect to Piekarski’s first

argument, the refund check was not a settlement offer—it was an unconditional refund of

Piekarski’s disputed union dues, with interest. There is no evidence that the AFSCME

Defendants conditioned the refund on Piekarski’s waiver of his claims, or any other

demand. With respect to Piekarski’s second argument, Piekarski identifies four classes of

relief that maintain a live controversy in this case: (1) damages representing the difference

between the full membership dues Piekarski paid and the fair-share fees he would have


                                                22
      CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 23 of 25




paid had his attempted October 2017 resignation been effective; (2) a refund of all dues

deducted from his paychecks following the Janus decision in June 2018; (3) class-wide

relief on behalf of the putative class; and (4) costs and attorneys’ fees. (Pl.’s Response [18-

cv-02384, Doc. No. 111], at 3-4.) But the refund check provides the first and second classes

of relief. In addition, following this Court’s denial of class certification, Piekarski cannot

obtain class-wide relief. (See Joint Mem. Op. and Order on Class Certification and Daubert

Mots. [18-cv-01686, Doc. No. 137].) And Piekarski’s claim for costs and attorneys’ fees

is insufficient by itself to maintain a live case or controversy. See Neighborhood Transp.

Network, Inc. v. Pena, 42 F.3d 1169, 1172 n.3 (8th Cir. 1994) (“[A] claim for attorneys’

fees is generally not sufficient to save a case from being moot.”).

       Thus, as this Court held in Loescher, “[t]his is not a controversy.” Loescher v.

Minnesota Teamsters Pub. & Law Enf’t Emps.’ Union, Local No. 320, 441 F. Supp. 3d

762, 771 (D. Minn. 2020), appeal dismissed sub nom. Loescher v. Minnesota Teamsters

Pub. & Law Enf’t, No. 20-1540, 2020 WL 5525220 (8th Cir. May 15, 2020). There, the

plaintiff was a union member and, after the Janus decision was announced, attempted to

resign from the union. Id. at 770. Her employer initially continued to deduct dues from her

paycheck pursuant to a dues authorization agreement that could not be revoked except

within a fifteen-day annual revocation window. Id. Ultimately, the union refunded the

plaintiff’s dues notwithstanding the authorization agreement, but the plaintiff returned the

check and filed suit. Id. This Court reasoned that “Loescher seeks to recover in Count One

what Local Union 320 already provided. She does not allege any injury for this Court to

redress.” Id. As with the plaintiff in Loescher, AFSCME Council 5 has already provided


                                              23
       CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 24 of 25




the refund Piekarski requests that this Court grant, 6 and the Court therefore finds that

Piekarski’s claims for that refund are moot.

       F.     All Plaintiffs’ Claims for Prospective Declaratory and Injunctive Relief

       Finally, the Court briefly addresses Plaintiffs’ requests for prospective declaratory

and injunctive relief. Plaintiffs seek various prospective remedies, including declarations

that they cannot be compelled to pay fair-share fees without affirmative consent as required

by Janus and an injunction barring the Defendants from violating Janus in the future.

Because the Defendants have ceased deducting fair-share fees from Plaintiffs’ paychecks

and have averred that Plaintiffs will not be required to pay union fees unless they

voluntarily rejoin their unions, Plaintiffs do not have standing for prospective relief. See

Loescher, 441 F. Supp. 3d at 769. Accordingly, the Court grants summary judgment in

favor of the Defendants as to the Plaintiffs’ claims for prospective declaratory and

injunctive relief as well.

III.   CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:




       6
         To be sure, the union in Loescher refunded the plaintiff’s fees before the plaintiff
filed suit, while the AFSCME Defendants refunded Piekarski’s fees during this litigation.
But the timing of the refund does not alter this Court’s conclusion that the check was not
an “unaccepted settlement offer,” Campbell-Ewald Co., 577 U.S. at 165, and because “an
actual controversy must exist at all stages of review,” the timing of the refund does not
alter the Court’s conclusion that Piekarski’s claims are now moot. Robinson, 855 F.3d at
896–97 (“[I]f intervening circumstances moot the controversy, the case must be
dismissed.”).


                                               24
     CASE 0:18-cv-01686-SRN-ECW Doc. 173 Filed 02/12/21 Page 25 of 25




          1. The Hoekman Plaintiffs’ Motion for Summary Judgment [18-cv-01686,

             Doc. No. 145] is DENIED;

          2. The Education Minnesota Defendants’ Cross-Motion for Summary

             Judgment [18-cv-01686, Doc. No. 160] is GRANTED;

          3. Plaintiff Piekarski’s Motion for Summary Judgment [18-cv-02384, Doc. No.

             99] is DENIED; and

          4. The AFSCME Defendants’ Cross-Motion for Summary Judgment [18-cv-

             02384, Doc. No. 106] is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 12, 2021                        s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                         25
